DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed October 11th, 2021 has been entered. Claims 1 and 3-4 have been amended. Claims 1 and 3-5 remain pending. Applicant’s amendments to the claims and specification overcome each objection previously set forth in the Final Office Action mailed July 13th, 2021.  
Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an article sorting apparatus wherein a vibration detection unit detects vibrations of a moveable portion of the article sorting apparatus. Specifically, where claim 1 states that the vibrational acceleration is detected during a first detection period set corresponding to the sorting control signal for controlling operation of the sorting member, and wherein the first detection period is a time period where the sorting member changes from the second sorting posture (allowing the article to pass) to the first sorting posture (contacting the article to change conveyance direction), this was not seen in the searched prior art. Kaneoka (JP 2015078884), which has been cited in the previous office actions, describes a similar vibration detection unit which may be applicable to a moveable part of any apparatus, however the vibration detections are continuously averaged to determine deterioration. Further, the searched prior art which had a similar sorting mechanism, did not teach a vibration detection unit as recited in claim 1. 
Claims 3-5 are allowed as they are dependent upon claim 1. 

Response to Arguments
Applicant’s arguments, filed October 11th, 2021, with respect to the 103 rejection of claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on Mon-Fri at (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655